This is an appeal by the assessors of Dartmouth under G. L. c. 58A, § 13, from a decision of the Appellate Tax Board granting an abatement of real estate taxes for the year 1968 assessed on a “Barber-Greene semiportable asphalt plant.” The board found that the “plant” is machinery used in manufacturing bituminous concrete, is portable, can be moved from place to place by removing a few nuts, and is not affixed to or erected on land within the meaning of G. L. c. 59, § 3. There was no error. “The law is well settled that land and buildings erected thereon or affixed thereto are properly taxed as a unit and this rule is not affected by private agreements or by the degree of physical attachment to the land.” Ellis v. Assessors of Acushnet, 358 Mass. 473, 475. But that rule does not apply to machinery used in manufacture, which, if it is not real estate, may be exempt from taxation as personal property under G. L. c. 59, § 5, Sixteenth (3). See G. L. c. 59, §§ 45, 46; G. L. c. 63, §§ 38C, 42B; Hamilton Mfg. Co. v. Lowell, 185 Mass. 114, 117; Chelsea v. Pickard T. Green Co. 319 Mass. 162, 166. The board did not pass on the taxation of the machinery as personal property. Nor do we.

Decision affirmed.